COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00264-CV


ALLEN "F" CALTON                                                      APPELLANT

                                         V.

STEVE SCHILLER, SHARON                                                APPELLEES
KELLER, TERRIE LIVINGSTON,
ROBERT GILL, JOHN CAYCE, AND
LOUIS STURNS

                                     ------------

        FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY
                   TRIAL COURT NO. 153-270690-14

                                     ------------

                                     ORDER

                                     ------------

      Appellant is attempting to appeal from several orders in a case in which he

named the Chief Justice of this court, in her official capacity, as a defendant.

Accordingly, the following six justices recuse themselves from participating in this

appeal: Chief Justice Terrie Livingston, Justice Lee Ann Dauphinot, Justice Anne

Gardner, Justice Sue Walker, Justice Bill Meier, and Justice Lee Gabriel. Justice

Bonnie Sudderth does not recuse herself from participating in this appeal. See

Tex. R. App. P. 16.2; Tex. R. Civ. P. 18b(b).
       Because there is now an insufficient number of justices available to

constitute a panel of the court to hear this appeal, this court requests the Chief

Justice of the Supreme Court of Texas to transfer this appeal to another court of

appeals for good cause for that court to file and decide this appeal. See Tex.

Gov’t Code Ann. § 73.001 (Vernon 2013); Miles v. Ford Motor Co., 914 S.W.2d
135, 137 (Tex. 1995).

       A copy of this order shall be transmitted to appellant, the Texas Supreme

Court, all attorneys of record, the trial court judge, the trial court clerk, and the

court reporter.

       DATED September 3, 2015.

      Voluntarily Recused Justices              Justice Not Voluntarily Recusing


/s/ Terrie Livingston                        /s/ Bonnie Sudderth
TERRIE LIVINGSTON                            BONNIE SUDDERTH
CHIEF JUSTICE                                JUSTICE

/s/ Lee Ann Dauphinot
LEE ANN DAUPHINOT
JUSTICE

/s/ Anne Gardner
ANNE GARDNER
JUSTICE

/s/ Sue Walker
SUE WALKER
JUSTICE

/s/ Bill Meier
BILL MEIER
JUSTICE

/s/ Lee Gabriel
LEE GABRIEL
JUSTICE


                                         2